             Case 5:19-mj-00021-JPM Document 1-1 Filed 04/22/19 Page 1 of 1 PageID #: 10


AO 442 (Rev 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                                                                         11;063
                                                               for the
                                                     Northern District of Ohio

                  United States of America
                             V.
                                                                         Case No.     1:19M.12052
                   RAYSHAVVN D. LIGON



                            Defendant

                                                   ARREST WARRANT
To:      Anysauthoriz,ed law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                            RAYSHAVVN D. LIGON
(name of person to be arrested)
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment             0 Superseding Indictment       0 Information       0 Superseding Information                Complaint
0 Probation Violation Petition           0 Supervised Release Violation Petition      0 Violation Notice 0 Order of the Court

This offense is briefly described as follows:

  Conspiracy to Possess with Intent to Distribute Fentanyl, and Attempted Possesion with Intent to Distribute Fentanyl, in
  violation of Title 21, United States Code, Sections 846, 641(a)(1) and (b)(1)(B).




Date:          03/06/2019 1:33 PM
                                                                                       Issuing officer's sign re


City and state:       Cleveland, Ohio                                     David A. Ruiz, United States Magistrate Judge
                                                                                         Printed name and title


                                                              Return

          This warrant was received on (date)                       , and the person was arrested on (date)
at (city and state)


Date:
                                                                                      Arresting officers signature



                                                                                         Printed name and title
